DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 16/329,126 02/27/2019 PAT 10729711
16/329,126 is a 371 of PCT/US2017/049402 08/30/2017
PCT/US2017/049402 has PRO 62/381,514 08/30/2016

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Alpert Siegel on June 2, 2021.
The application has been amended as follows: 
In the first line of claim 25, delete “claim 13,” and insert “claim 14,”
In the first line of claim 27, delete “claim 13,” and insert “claim 14,”





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
This office action is in response to Applicant’s amendment submitted May 27, 2021.  Claims 2-4, 6-12, 14-16, and 18-27 are pending.
	All rejections made in the previous office action are withdrawn.  Claims 2 and 14 were not previously rejected, and all pending claims now depend from claim 2 or claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAYLA D BERRY/Primary Examiner, Art Unit 1623